Adams, J.
Several questions are presented, but it will not be necessary to consider all of them. The record contains the findings of fact and conclusions of law of the court below, and the plaintiff contends that, taken together, they show that the court misconceived the true rule of law as applicable to the case. The findings of the court below are as follows:
“(1) I find that immediately prior to April. 1, 1876, Gr. L. Hutchinson and family, consisting of a wife and six children, had a settlement in Wright county; (2) that about *128April 1,1876, he removed with his family and settled in Iowa Falls, Ilardin township, Ilardin comity, Iowa, and engaged in the livery business; (3) that about September 1, 1876, Hutchinson and several members of his family were taken sick, and made application for' relief to the trustees of the township where they resided; (4) that on such application relief was extended to the family, and that the account stated by the plaintiff is correct and the charges reasonable; (5) that the sickness of the family was of a serious character, and removal impi-acticable until about March 1, 1877; (6) that on or about December 24, 1876, notice was given by the trustees of Ilardin township to the auditor of Wright county that the family was a public charge and was being relieved at public expense, and demand was made for removal and support, to which the authorities of Wright county gave an unconditional refusal, and repudiated all claims of Hardin county arising out of such support; (7) that subsequently, and before the commencement of this suit, the plaintiff’s claim was duly presented to the board of supervisors of Wright county, and payment was demanded and refused; (8) I find that at the time of the removal of the family from Wright county Hutchinson, the father and head of the family, was worth about $20,000, [probably erroneously- written for $2,000,] and prior thereto had always provided for himself and family, and that neither he nor any member of his family had ever been a public charge; (9) I find that at and during the time relief was being extended he had property not exempt from execution to the amount of $1,000, a portion of which Rad been secreted so that it would have been difficult to discover it; (10) I am persuaded from the evidence that the township trustees, at the time the relief was extended, acted in good faith, and under the belief that the family were in such a state of want as required relief at public expense; but I find as a fact that they were not in such a state of want, for that they had property which might have been subjected to their support.
*129“ Erom the above facts I conclude as follows: That a person without a pauper record, who moves from one county to another, with property sufficient for a reasonable support for himself and family, and engages in business, and is, after such removal, overtaken by sickness or other misfortune, is not within the class of poor which the statute contemplates may be relieved at the expense of the county from which he has removed; and in this particular case no such necessity arose as would justify an expenditure for support at the expense of Wright county.”
The court seems to have attached great importance to. Hutchinson’s condition at the time he removed from Wright county. The idea of the court manifestly was that Wright county was not chargeable for support furnished after the removal, unless Hutchinson had a pauper record prior to his removal, or, at least, was in needy circumstances at the time of his removal. But in our opinion it was entirely immaterial what Hutchinson’s condition or record was or had been at the ti me of his removal. A poor person should not be allowed to suffer because there was a time in his previous history when he was not poor. The condition of a person who has never had anything but a pauper record is bad enough. Certainly we cannot hold that a person who has not always had a pauper record may be worse.
Possibly it was not the idea of the court that a person who removes from one county to another cannot become a proper subject for poor relief, unless he was such subject prior to his removal. We are inclined to think it was not, and that the idea of the court was that where a person removes from one county to another, and falls into a state of want, the county of his residence must furnish relief, but cannot look to the county of his settlement, unless it can show that the person relieved had a pauper record, or, at least, was in needy circumstances, prior to removal. But in our opinion there is no warrant for such a rule, and we do not understand the defendant’s counsel as seriously contending that there is. . The *130position upon which they seem to rely is that Hutchinson's condition was not such as called for relief from the plaintiff, and that, the plaintiff having furnished relief in the absence of all obligation to furnish it, no obligation arose on the part of the defendant to reimburse the plaintiff. Undoubtedly, relief should not be furnished at public expense to a person who is not in' such a state of want as to require relief; and, where application is made for relief, the township trustees should make a reasonable effort to ascertain the true condition of the applicant. But it does not follow that because the applicant may have some property his condition is not such as to require relief. Take the case at bar. Here was a large family, some of whom doubtless were helpless even in a state of health. The head of the family and several of the members were stricken down by a serious sickness’, and sickness among them continued for six months. They had recently removed to the place where they were taken sick, and were probably among comparative strangers, and may have been without money or credit. The fact that they had a thousand dollars’ worth of property somewhere in the world did not preclude the possibility that they were proper subjects of relief. Yet the finding of the court that they were not proper subjects seems to be based wholly upon the existence of this property. It is true that the court found that the property could have been subjected to their support; by which we understand the court to mean, not that it might be employed in their support as far as it might yield an income, as possibly it was, but that it might have been sold. But no one but Hutchinson had power to subject it by direct sale, and he was probably disqualified for business, and he and his family needed food, fuel, shelter and medical attendance at once. Any person who is prostrated by sickness in a strange community, and is without the necessaries of life and without money, credit or friends, is a subject of poor relief, though in health he may be far from it.
The duty of township trustees, when applied to for poor *131relief, is not to be determined by very rigid rules. They must, in the exercise of a wise discretion, grant relief where they judge that humanity requires it. They must, too, oftentimes act promptly, and without talcing time,to make an extensive examination of the applicant’s circumstances. "Where they act in good faith, or without abuse of discretion, their action, in our opinion, is not subject to review. Poplin v. Hawke, 8 N. H., 305; Taunton v. Westport, 12 Mass., 355; Armstrong v. Tama Co., 34 Iowa, 309. While the last ease is not quite parallel to this, the reasoning, we think, upon which the decision is based is applicable. The court below found that the trustees acted in good faith, and' this finding is not overcome or neutralized by the finding that Hutchinson had property. We may assume that the board of supervisors of Hardin county approved of the relief furnished, as the county appears to have paid the bills. On one point the finding of facts appears to be deficient, and that is as to whether the defendant county was notified of the furnishing of support within a reasonable time, as the statute provides. The court found merely that the notice was given on the twenty-fourth day of December, 1876. It is not for us to say, as a matter of law, that that was within a reasonable time. We cannot, then, render judgment for the plaintiff upon the finding, notwithstanding we think that the court erred in rendering judgment for the defendant. The case, then, must” be remanded for another trial.
Reverses.